Citation Nr: 0919354	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left tibia, currently evaluated as 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 1990, 
and from December 1990 to December 2001.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required on his part.


REMAND

A remand is warranted in order to ensure that the Veteran is 
afforded the opportunity to appear at a Board videoconference 
hearing in support of his claim.

Previously, on his October 2007 VA Form 9 (Substantive 
Appeal) the Veteran completed the appropriate designation for 
requesting a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board (i.e., a "Travel Board" hearing). In 
January 2009, he agreed that instead a videoconference 
hearing would be held. Such hearing was scheduled for the 
following month, however, the Veteran sent notice of 
cancellation on the hearing date and requested rescheduling. 
A VLJ then reviewing the case granted the Veteran's motion to 
reschedule.

Through April 2009 correspondence the RO provided 
notification of the new scheduled videoconference hearing to 
take place on May 12, 2009. Records indicate that the Veteran 
did not appear. Under normal circumstances this would provide 
that the case would be processed as though the request for a 
hearing had been withdrawn. 38 C.F.R. § 20.704(d) (2008). 
Here, however, the copy of the April 2009 hearing notice 
letter of record shows that much of the information listed as 
the Veteran's current address of record was incorrect. While 
there is no indication the letter was returned to VA as 
undeliverable, there is likewise no reason to conclude the 
Veteran properly received notice of the hearing date. Hence, 
a remand is required to reschedule a videoconference hearing 
in this matter in accordance with applicable procedures.





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him of 
the date, time and location of this 
hearing. Place a copy of this letter in 
the claims file. If, for whatever reason, 
he changes his mind and withdraws his 
request for this hearing or does not 
appear for it on the date scheduled, also 
document this in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




